Citation Nr: 0401507	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 16, 1992, 
for the grant of service connection for schizophrenia, 
chronic paranoid type.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.

This matter was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions, dated in 
June 1993 and September 1994, of the Department of Veterans 
Affairs (VA), Los Angeles, California, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disability.  The RO had received 
the veteran's application to reopen a previously denied final 
claim on July 16, 1992.  

In an April 1997 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for entitlement to service connection for a psychiatric 
disability.  Thereafter, a timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (formerly the Court of Veteran Appeals) (Court).  
Following a joint motion for remand, the Court issued a July 
1998 order vacating the April 1997 Board decision to the 
extent that it failed to find that new and material evidence 
had been submitted to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  The Court remanded the matter for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  The joint motion conceded that new and material 
evidence had been submitted to reopen the claim and that the 
veteran's claim was well-grounded.  

In an April 1999 decision, the Board determined that 
additional treatment records and further VA examination were 
required before the issue of entitlement to service 
connection for a psychiatric disorder could be decided on the 
merits.  Thereafter, a March 2001 rating decision granted the 
veteran service connection for schizophrenia, chronic 
paranoid type, with an evaluation of 100 percent, effective 
July 16, 1992.  The veteran submitted a timely disagreement 
with the effective dates of the grant of service connection 
and of the 100 percent evaluation, as assigned by the March 
2001 rating decision.  He contends that the effective date of 
the grant of service connection should be February 18, 1975, 
the date of his original claim for service connection, and he 
contends that the date of his 100 percent evaluation should 
be January 1989, at which point he notes that VA itself 
concedes he was totally disabled.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not complete a timely appeal of a January 
1982 rating decision denying an application to reopen a claim 
for service connection for a nervous disorder, and the 
decision became final.

3.  The veteran's application to reopen a claim for service 
connection for schizophrenia was received July 16, 1992.


CONCLUSION OF LAW

An effective date earlier than July 16, 1992, for the grant 
of service connection for schizophrenia, chronic paranoid 
type, is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the appellant filed his application to 
reopen a claim for service connection for schizophrenia 
before the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  After the enactment of the VCAA, and after 
service connection for schizophrenia was granted by the RO in 
March 2001, the veteran appealed the assigned effective date 
to the Board.  The regulations issued to implement the VCAA 
are expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Precedent opinions 
of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

The VCAA emphasizes VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirms VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  VA 
has promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran contends that the March 2001 rating decision 
granting service connection for schizophrenia, effective 
January 16, 1992, failed to comply with the VCAA in two 
major ways.  First, he argues that the RO failed in its duty 
to assist him by declining to schedule him for a VA 
examination to determine the severity of his disability from 
February 1975 (the date of his original claim for service 
connection) to July 16, 1992.  However, the Board points out 
that medical findings from a current physical examination 
would have no relevance to the issue of the severity of the 
veteran's schizophrenia since February 1975.  Moreover, as 
explained below, such severity is not relevant to the 
veteran's claim for an earlier effective date.

Second, the veteran argues that the March 2001 rating 
decision failed in its duty to inform him by neglecting to 
notify him of the evidence needed to substantiate his claim 
for entitlement to an effective date for service connection 
of February 1975.  The Board observes that despite its 
potentially broad applicability to all claims filed in its 
wake, the VCAA has little, if any, bearing on the appeal of 
the effective date assigned for the award of service 
connection in this case.  The VCAA requires VA to notify a 
claimant of evidence and information necessary to 
substantiate his claim and to inform him whether he or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.

An appeal of an effective date assigned for service 
connection involves the application of laws and regulations 
which provide that the date of receipt of the claim for 
service connection generally governs the effective date 
assigned.  Therefore, such an appeal often involves, as it 
does in this case, a purely legal question rather than a 
factual one, the only factual matter usually involved being 
the date that the claim was received.  In this case, that 
factual matter is not in dispute, and therefore there is no 
evidentiary development to be done here.  Cf. Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (holding that VCAA 
is not applicable to requests for revision of a final 
decision based on clear and unmistakable error (CUE) because 
that matter involves an inquiry based upon the evidence of 
record at the time of the decision, not based upon the 
development of new evidence); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument 
in Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for 
VA made ill-advised concessions with respect to the broad 
applicability of VCAA).

In addition, the Board observes that a recent opinion by VA 
General Counsel clarifies VA's duty to provide a claimant 
notice of the information and evidence necessary to 
substantiate a claim for an issue raised in a notice of 
disagreement.  The General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved.  
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Congress has made it clear 
that the Board is bound in its decisions by the opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The veteran and his representative have offered contentions 
in various pieces of correspondence.  The Board will address 
these contentions together for the sake of clarity.  The 
veteran contends that he is entitled to an effective date of 
February 18, 1975 for the grant of service connection for 
schizophrenia, as well as an effective date of January 1, 
1989, for the 100 percent evaluation for schizophrenia.  He 
notes that February 18, 1975 is the date of receipt of his 
original claim for service connection, and argues that VA 
failed in its duty to assist him by providing a medical 
examination at that time.  He also argues that 38 C.F.R. 
§ 3.400(q)(1(ii) is inconsistent with its underlying statute, 
38 U.S.C.A. § 5110(a), and is thus invalid as a matter of 
law.  Finally, he argues that in the January 2003 statement 
of the case (SOC), VA itself conceded that he was totally 
disabled as of January 1, 1989.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  If new 
and material evidence (other than service department records) 
is received within the one-year appeal period, it will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  The effective date for a claim that has 
been granted after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The veteran submitted his claim for service connection for a 
nervous condition on February 18, 1975.  A July 1975 rating 
decision denied service connection.  The Board remanded the 
claim in October 1975 and denied it in an April 1976 
decision.  In decisions dated in June 1981 and January 1982, 
the RO decided that new and material evidence had not been 
received, and declined to reopen the veteran's claim for 
service connection for a nervous condition.  

The veteran was notified of the January 1982 decision that 
same month and did not submit a notice of disagreement, and 
the decision became final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002); 38 C.F.R. §§ 3.103, 20.1103 (2003).  The notice letter 
to the veteran was not returned by the United States Postal 
Service as undeliverable, and thus the veteran is presumed to 
have received this notification.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The veteran submitted another application to reopen the claim 
on July 16, 1992.  This application claim ultimately led to 
the March 2001 rating decision granting service connection, 
with a 100 percent evaluation, effective July 16, 1992.  The 
rating decision explained the effective date by noting that 
July 16, 1992 was the date of receipt of the application to 
reopen the claim for service connection for a psychiatric 
disability.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than July 
16, 1992, is not warranted for the grant of service 
connection for schizophrenia.  The provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) specifically provide that the effective 
date of an award of compensation, based on a claim reopened 
after final disallowance, will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
There is no evidence of record dated between the final 
January 1982 RO decision and the date of receipt of the 
veteran's July 16, 1992 application that can be construed as 
an earlier formal or informal claim.  38 C.F.R. § 3.155.  
Thus the Board finds that an effective date prior to July 16, 
1992 for the grant of service connection for schizophrenia is 
not warranted.

The Board is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  See also Brannon v. West, 
12 Vet. App. 32 (1998).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000), the RO granted the earliest effective date for a 
grant of service connection for schizophrenia that the law 
allows.  Thus, whether or not the March 2001 SOC conceded 
that the veteran was totally disabled by schizophrenia in 
January 1989 is not relevant to his effective date.  

The Board recognizes the veteran's contention that 38 C.F.R. 
§ 3.400(q)(1(ii) is inconsistent with its underlying statute, 
38 U.S.C.A. § 5110(a), and is thus invalid as a matter of 
law.  However, as noted above, Congress has made it clear 
that the Board is bound in its decisions by the regulations 
of the Department.  38 U.S.C.A. § 7104(c).  

In light of the Board's decision that the veteran is not 
entitled to an effective date prior to July 16, 1992 for the 
grant of service connection for schizophrenia, his claim for 
an effective date prior to July 16, 1992 for a 100 percent 
evaluation for schizophrenia is moot.   

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis, 
supra].  There is no interpretation of the facts of this case 
that will support a legal basis for an effective date earlier 
than July 16, 1992 for the grant of service connection for 
schizophrenia.  Since the law is dispositive, the claim must 
be denied.  Sabonis, supra.


ORDER

Entitlement to an effective date earlier than July 16, 1992, 
for the grant of service connection for schizophrenia, 
chronic paranoid type, is denied



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



